                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA              :   Hon. Freda L. Wolfson

         v.                          :    Crim. No. 19-534

KEVIN ROGERS                          :   SCHEDULING ORDER



       This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Catherine Murphy, Assistant

U.S.   Attorney,   appearing);   and the defendant Kevin Rogers being

represented by Patrick McMahon, Assistant Federal Public Defender; and

the parties having met and conferred prior to arraignment and having

determined that this matter may be treated as a criminal case that does

not require extensive discovery within the meaning of paragraph 3 of this

Court’s Standing Order for Criminal Trial Scheduling and Discovery; and

the parties having agreed on a schedule for the exchange of discovery

and the filing and argument of pretrial motions; and the Court having

accepted such schedule, and for good cause shown,

       It is on this    13ay of August, 2019, ORDERED that:

       1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before August 30, 2019.

       2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before August 30, 2019. Exculpatory evidence that becomes known to
the Government after that date shall be disclosed reasonably promptly

after becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before September 20, 2019.

        4. The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

September 20, 2019.

        5. The following shall be the schedule for pretrial motions in this

matter:

           a) The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 4 1(h), in the

manner set forth in L. Civ. R. 7.1, on or before October 4, 2019;

           b) The Government shall file any response to the Defendant’s

pretrial motions on or before October 18, 2019;

           c) The Defendant shall file any reply on or before October 25,

2019;

           d) Oral argument on pretrial motions shall be held on a date to

be set by the Court.
      6. Pursuant to paragraphs 17 to 21 of the Court’s Standing Order

No. 15-2, the Court shall, in consultation with the parties, schedule a

final pretrial conference that will be held no sooner than two (2) weeks

following the disposition of pretrial motions. If appropriate, a trial date

will be set at this final pretrial conference.




                                        Honqrable Freda Lf Wolfson
                                        Chief United States District Judge
